DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method, system and computer product for dynamic inventory management. 
Exemplary claim 1 recites in part, 
determining that an inventory item has been misplaced in an inventory handling facility based on one or more images received from one or more cameras placed within the inventory handling facility; and
based on a determination that a picking agent is performing a picking action at a location of the misplaced inventory item, assigning a corrective inventory management action to the picking agent. 
The claim recites the limitations of 1) processing data (images) collected at one or more item locations, and 2) assigning tasks based on the result of the processed data. 

This judicial exception is not integrated into a practical application because the additional element describes the step of “sending a notification and it’s content”. The step is recited at a high level of transmitting data, which amounts to insignificant extra-solution activity. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (processors and memories) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 
Claims 8 and 15 recite similar limitations, and therefore are rejected based on similar rationale. 
Dependent claims 2-7, 9-14 and 16-20 recites limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Allowable Subject Matter

None of the relevant prior art (patent and non-patent literature) teaches or discloses, in single or combination, the limitation: 
“based on a determination that a picking agent is performing a picking action at a location of the misplaced inventory item, assigning a corrective inventory management action to the picking agent; and 
communicating a notification to the picking agent while the picking agent is performing the picking action, the notification identifying a position of the misplaced item relative to a position of an item that is a target of the picking action and a location within the inventory handling facility where the misplaced item is to be transported”, 
as recited in claim 1. 
Claims 8 and 15 recite similar limitations, and therefore are patentable over the relevant prior art. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687